﻿I greet Julian Hunte warmly
as President at this session and assure him of Nepal’s
full cooperation in his work. His Excellency Jan
Kavan, the outgoing President, deserves our
appreciation for the job well done. I also pay tribute to
the distinguished Secretary-General for providing
dynamic leadership to the United Nations.
The last 12 months have been a momentous
period of convulsive events. It has been a mixed bag.
We have made a dent in combating terrorism, but it
remains a serious threat to peace. Some countries have
limped back to normality, while others have descended
into chaos. All sides have accepted the Middle East
road map, but a new cycle of violence is undermining
it. Iraq continues to be a source of concern to all. The
global economic slump has turned the corner, but
growth remains anaemic, and the Cancun trade talks
have foundered.
In these developments, the United Nations has
come into a sharp focus that is not always flattering.
However, Nepal has an abiding faith in the United
Nations and believes in its centrality for all humanity’s
quest for shared peace, progress and justice. To small
nations like ours, the United Nations is and should be
the bulwark of sovereignty and defender of freedom. It
has stood up to such challenges in the past, and it must
prepare itself to face the future just as boldly through a
process of strengthened multilateralism.
Today, the world faces a number of threats to its
peace, progress and harmony. Terrorism is now by far
the most immediate threat that afflicts countries, rich
and poor, large and small. After 11 September 2001,
the concerted battle we have launched has pushed
terror into retreat, but the decisive war against it that
we must win has yet to be won.
This scourge has not left the United Nations
untouched either. For instance, two bombs exploded
within the first two months of the United Nations
presence in Baghdad at its offices there, killing Mr.
Sergio Vieira de Mello and others, and serving as a
grim reminder of the indiscriminate dark threat of
terrorism. We condemn the assault on the United
Nations and our profound condolences go to the
countries that lost their citizens and families who lost
their dear ones in those tragic attacks.
My own nation is in the throes of terrorism,
perpetrated by the self-proclaimed Maoists for the last
seven years. Opposed to constitutional monarchy and
democratic order, the Maoists have broken the
seven-month ceasefire, withdrawn from the talks and
unleashed unspeakable violence on the people. They
did so even as the Government showed flexibility in
accommodating several of their demands and put a
comprehensive package of reforms on the table.
His Majesty’s Government has the duty to protect
the life and liberty of the people and to defend freedom
and democracy in the country. We will do so resolutely
but also responsibly. While doing so, we have kept the
door of dialogue open. On behalf of the Government, I
thank our friends for their understanding and assistance
in our war against terror and the Secretary-General for
his interest and concern.
Clearly, Iraq continues to be a serious issue. Now
that the war is over, the global community must agree
to return sovereignty to the Iraqi people as quickly as
possible, to let them govern themselves and to help
them rebuild their country. The United Nations should
be given an enhanced role in this process.
Renewed violence in the Middle East has
imperilled the Quartet-endorsed road map, which
promises a viable State to the Palestinians and security
to the Israelis. Nepal appeals to both sides to exercise
maximum restraint and engage in constructive dialogue
to attain a comprehensive settlement of the long-
festering crisis. It also appeals to Israel to reconsider
its decision to remove Palestinian President Arafat.
The Security Council must take an early decision
to extend security throughout Afghanistan so that
rebuilding can go forward in the country. It should also
augment efforts to resolve conflicts and bring stability
to volatile countries in Africa and elsewhere.
Nepal has a deep interest in, and unwavering
commitment to, United Nations peacekeeping.
Nepalese Blue Helmets have served in various
missions in an outstanding manner, and many of them
have made the ultimate sacrifice in the service of peace
and humanity. The United Nations should continue to
39

help poor troop-contributing countries to bridge their
resources gaps, and give them more say in mission
planning and deployment of forces.
While firefighting in crisis situations is urgent,
the international community must look beyond the
immediacy of conflicts and attempt to build an edifice
of durable peace in the world. Disarmament,
development and the rule of law are the pillars of such
architecture. There is a moral case for all of us to work
together towards such peace and it is also a matter of
enlightened self-interest.
Disarmament and confidence-building measures
are critical to building a culture of peace. Nuclear
weapons are the greatest threat to humanity and must
be eliminated, with their delivery vehicles, in a time-
bound manner. Nuclear-weapon States should steadily
reduce their nuclear arsenals; the Conference on
Disarmament must draw up a strategy to eradicate
these arms.
As a nation committed to peace, Nepal welcomes
the proposals to establish nuclear-weapon-free zones
and to keep outer space free of weapons. We also stress
the necessity to reinforce the regimes banning chemical
and biological weapons and to strengthen measures to
prevent the access of non-State actors to small arms
and light weapons.
Nepal supports the regional centres for peace and
disarmament as significant tools for building
confidence among nations. We eagerly look forward to
hosting in Kathmandu the Regional Centre for Peace
and Disarmament in Asia and the Pacific. We have
asked the Secretariat to revise the draft host country
agreements so that they are consistent with diplomatic
practices and with the provisions for the other two
centres.
Poverty is by far the most entrenched threat to
peace and human dignity, and development is the most
daunting challenge for the world. The global
community must act together to lift people in
developing countries from the perils of hunger,
ignorance, disease and despair. We must create jobs
and opportunities to enable people to lead a decent life
and to raise their stakes in peace and order. Nepal has
accorded the highest priority to poverty alleviation in
its current plan, modelled after the Poverty Reduction
Strategy Papers. Broad-based growth, social sector
development, targeted programmes and good
governance constitute the strategy of the plan. We have
liberalized our economy to foster broader partnership
with the private sector, non-governmental
organizations and community groups and provide a
wider space for foreign investment.
Improvements in the agriculture and social
sectors as well as in rural infrastructure constitute the
core of our quest for poverty reduction and sustainable
development. However, Nepal lacks sufficient
resources to achieve its development objectives. Our
resource constraints have become more acute due to
Maoist insurgency and consequent economic
disruption. Many other developing countries are in a
similar situation.
The global community must join forces, in a
spirit of partnership, to eradicate absolute poverty and
stimulate development in developing nations. Indeed,
the Millennium Summit and global conferences on
financing, sustainable development, HIV/AIDS and
trade have clearly laid down the way forward. We must
ensure that these compacts do not fail in the crucible of
implementation.
As developing countries lead efforts for their
progress, development partners must keep their
commitments by meeting development assistance
targets and providing debt relief to the highly indebted
poor countries, including the least developed nations.
Increasing development assistance alone,
however, will do little to help developing countries
unless rich nations dismantle their farm subsidies and
pull down their tariff and non-tariff barriers to products
from the South. Improved access to world markets is
critical for poor nations to attract investment, remove
their supply-side constraints and transform their
economies. In this context, the Cancun trade talks must
be resumed soon and in such a manner that
globalization brings benefits to the poor as well.
His Majesty’s Government is grateful to the
World Trade Organization for deciding to admit Nepal
and Cambodia as new members. That is just the first
step. Nepal needs, as other least developed countries
do, duty-free and quota-free access to, and increased
assistance from, rich nations to escape the poverty trap
and to integrate itself into the global economy.
Landlocked developing countries face geographic
handicaps and remoteness from the major corridors of
global commerce. We welcome the fact that the Almaty
Programme of Action addresses their problem and we
40

thank the transit and development partners for making
the ministerial meeting a success. We urge all sides to
make concerted efforts to implement the Almaty
Programme of Action.
Democracy, fairness and the rule of law are the
building blocks of secure peace at home and across the
world. With this in view, Nepal has embraced
pluralistic democracy, constitutional monarchy, and the
inviolability of human rights and freedoms as the
defining features in our present Constitution.
Our pledge to these values and ideals remains as
strong as ever. Parliamentary elections postponed due
to the Maoist threat will be held as soon as possible,
and immediate steps will be taken to restore and
reactivate local authorities. The Government is
seriously committed to doing this.
The Government has accorded high priority to
raising the status of women, children and
disadvantaged people, as well as to preventing
trafficking in women. It has established juvenile courts
and strengthened the court system, and has tried to give
the human rights protection and anti-corruption
agencies the necessary tools and resources to do their
job.
Nepal firmly believes that the world community
should try its level best to promote democracy, justice
and fairness in world trade, global governance and
international relations. In this spirit, we underscore the
imperative need for change in the global trade regime,
for reform in the international financial architecture
and for help to developing countries to overcome their
problems.
Speaking of justice, nearly 100,000 Bhutanese
refugees living in camps in Nepal have been waiting
for over a decade to return home in safety and dignity.
We hope Bhutan will show more flexibility in the
bilateral negotiations to find an early and just
settlement. We call on the world community, including
the Office of the United Nations High Commissioner
for Refugees (UNHCR), to help create a climate
conducive for resolving this distressing humanitarian
problem by sustaining its interest and assistance for the
maintenance of the refugees at this crucial juncture.
No organization can stand the test of time unless
it is prepared to carry out bold reforms. Events in the
run-up to the Iraq war have shown the frailty of the
United Nations and underlined the imperative for
immediate and balanced reforms for the Organization
to secure more legitimacy, not only in the eyes of the
rich but also in the perception of the poor.
While we welcome the reforms the General
Assembly adopted last year, we support the Secretary-
General’s proposal to set up a high-level panel to seek
ways to make the United Nations a vibrant, effective
and efficient Organization, which can come to grips
with emerging challenges.
As we see it, it is imperative for the General
Assembly to reclaim its primacy at the United Nations
and for the Economic and Social Council to make its
work more visible and relevant to ordinary people. To
achieve these objectives, we must not only rationalize
the agendas of those organs but also ensure that they
adopt fewer but more relevant resolutions —
resolutions that could be implemented to benefit
humanity.
Reforms are long overdue to make the Security
Council more democratic in its work and more
representative in its structure. Nepal expresses its deep
concern at the lack of tangible progress for over a
decade on the issue of Council enlargement and urges
all Member States to scale up their efforts to achieve
that goal. In our view, the Non-Aligned Movement
should play an active role in United Nations reform. It
should also work closely with the G-77 to advance
their shared agenda in this and other respects.
In South Asia, as elsewhere, we view regional
cooperation as an instrument of South-South
cooperation for collective progress in the region and
the world at large. The South Asian Association for
Regional Cooperation (SAARC) has been inspired by
that aspiration. Let us hope our region can put its
political differences behind it and steam ahead to find
the place South Asia deserves in the community of
nations.
If our immediate and overriding preoccupation at
home is the restoration of peace, our commitment to
regional cooperation and a just and secure world
constitutes an objective of equal order. The world has
witnessed the resilience of the Nepalese people during
the difficult periods in our history. We remain equally
committed today to overcome the current challenge. I
call on friends and well-wishers of Nepal for greater
understanding and cooperation to help us help
ourselves in our onward journey to peace and progress.





